                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF WISCONSIN


JEFFREY D. LEISER,

             Plaintiff,

      v.                                            Case No. 19-CV-677

DAVID TARR, et al.,

             Defendants.


                                      ORDER


      On July 1, 2019, the court screened plaintiff Jeffrey Leiser’s complaint and

allowed him to proceed against defendants David Tarr and Larry Fuchs on a

retaliation claim. (ECF No. 8.) The court did not allow him to proceed with claims

alleging conspiracy and that he was denied access to the courts, finding that his

allegations were insufficient to support such claims. On July 16, 2019, Leiser filed a

motion for reconsideration of the screening order. (ECF No. 18.) That same day, Tarr

and Fuchs moved for summary judgment on the grounds that Leiser did not exhaust

the available administrative remedies before he sued them. (ECF No. 14.)

   1. Leiser’s Motion for Reconsideration

      Leiser alleges in his complaint that he was transferred from New Lisbon

Correctional Institution to Redgranite Correctional Institution as part of a prisoner

swap because he had filed lawsuits against New Lisbon staff and because he was
assisting other inmates with their lawsuits. Based on those allegations, the court

allowed Leiser to proceed on a retaliation claim against Tarr and Fuchs.

      Leiser also alleges that, when he got to Redgranite, prison staff refused to let

him keep legal documents for the cases he was assisting other inmates with. The

court found that Leiser failed to state an access-to-the-courts claim with regard to the

Redgranite staff because he did not allege that he or the inmates he was assisting

suffered a detriment as a result of the staff’s alleged misconduct.

      In his motion for reconsideration, Leiser disagrees that he failed to state an

access-to-the-courts claim. He argues that, as a jailhouse lawyer, he may state an

access-to-the-courts claim based on staff interfering with the access of the inmates he

is assisting. However, that does not relieve Leiser of the requirement that he allege

that an injury resulted from the interference. Leiser does not dispute that that he

failed to allege that he or other inmates suffered an injury as a result of him not

having their legal papers. The absence of such an allegation is fatal to his claim.

      Leiser also argues that he states a claim based on Redgranite staff’s violation

of state law. Leiser alleges that Redgranite staff improperly relied on a Department

of Adult Institution’s policy to justify taking other inmates’ legal materials from him.

He asserts that the policy they relied on does not, in fact, support their decision.

However, an official’s violation of a state law is not itself a violation of the

Constitution and is not actionable under § 1983 unless it violates an independent

constitutional right. Kasper v. Board of Election Com’rs of the City of Chicago, 814

F.2d 332, 342 (7th Cir. 1987) (“A violation of state law does not state a claim under §

                                           2
1983; we have rejected such contentions repeatedly.”). Thus, Leiser states a claim

only if the staff’s decision to take the legal documents violated the Constitution,

without regard to whether the taking also violated the state law. The most common

claim associated with a deprivation of property is a due-process claim. Leiser does not

assert that he states such a claim. It is clear from the allegations in his complaint

that he received all the process he was due before he was deprived of his property.

      Leiser’s principle contention is that he did not seek to state only an access-to-

the-courts claim; he also sought to state a retaliation claim. The court agrees that

Leiser’s allegations that Redgranite staff denied him access to his legal materials

because they did not like him assisting other inmates with their lawsuits states a

retaliation claim. See Bridges v. Glibert, 557 F.3d 541, 551 (7th Cir. 2009). But the

court will not allow Leiser to proceed with that claim in this case.

      Joinder of multiple defendants in one case is proper only if “any question of

law or fact common to all defendants will arise in the action.” Fed. R. Civ. P.

20(a)(2)(B). Leiser argues that suing New Lisbon staff and Redgranite staff in the

same case is permissible because he is asserting the same legal claim against them—

that they retaliated against him in violation of the First Amendment.

      Although Leiser asserts a common legal theory, there is little overlap in the

facts giving rise to his claims against the two sets of defendants. The evidence that

will be required for Leiser to prove that Tarr and Fuchs orchestrated a prisoner swap

because they were tired of him filing lawsuits against New Lisbon staff will differ

from the evidence required to prove that Redgranite staff withheld his legal materials

                                           3
because they did not want him to continue helping other inmates with their lawsuits.

(See ECF No. 8 at 7-8.)

       Leiser tries to connect the two claims by alleging a conspiracy, but as the court

explained in the screening order, Leiser fails to set forth factual allegations from

which the court can reasonably infer that New Lisbon staff conspired with Redgranite

staff. To state a claim, a complaint must contain sufficient factual matter, accepted

as true, “that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556).

A complaint that offers mere “labels and conclusions” or a “formulaic recitation of the

elements of a cause of action will not do.” Ashcroft, 556 U.S. at 678 (quoting Twombly,

550 U.S. at 555). Leiser speculates that New Lisbon staff conspired with Redgranite

staff, but his speculation is not sufficient to state a claim.

       Accordingly, allowing these claims to advance in the same case would run afoul

of Rule 20. See George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007) (unrelated claims

against different defendants belong in different suits so as to prevent prisoners from

dodging the fee payment or three strikes provisions in the Prison Litigation Reform

Act.) This is not to say that Leiser cannot sue Redgranite staff; only that he cannot

sue them in this case. The court will deny his motion for reconsideration.




                                             4
    2. The Defendants’ Motion for Summary Judgment on Exhaustion

      On July 16, 2019, Tarr and Fuchs filed a motion for summary judgment. (ECF

No. 14.) Under Civil L.R. 56(b)(2), Leiser’s response materials were due on August

16, 2019. According to the court’s records, Leiser has not responded to the motion.

      Leiser’s failure to respond to the summary judgment materials suggests that

he does not oppose the motion. The court will give Leiser a final opportunity to

respond to the motion. If he does not do so by the deadline set forth below, the court

will grant the motion and dismiss the case without prejudice and without further

notice to Leiser. See Civil L.R. 7(d) (“Failure to file a memorandum in opposition to a

motion is sufficient cause for the Court to grant the motion.”)

      As a reminder, if Leiser responds to the motion, he must address each of the

defendants’ proposed facts (by agreeing with the proposed fact or explaining why he

disagrees with the proposed fact; if Leiser does not indicate one way or the other, the

court will assume that he agrees with the proposed fact), and he must respond to the

legal arguments in the defendants’ brief. Leiser must support his proposed facts or

his disagreement with the defendants’ proposed facts with evidence. He can do that

by relying on documents or by telling the court his version of what happened in an

affidavit or an unsworn declaration under 28 U.S.C. §1746.1 An unsworn declaration




1
 At the bottom of his declaration he should state: “I declare under penalty of perjury
that the foregoing is true and correct. Executed on [date]. [Signature].” 28 U.S.C.
§1746(2).
                                           5
is a way for a party to tell its side of the story while declaring to the court that

everything in the declaration is true and correct.

      IT IS THEREFORE ORDERED that Leiser’s motion for reconsideration

(ECF No. 18) is DENIED.

      IT IS FURTHER ORDERED that Leiser shall either respond to the

defendants’ motion for summary judgment or file a letter explaining why he is unable

to do so by September 20, 2019. If the court does not hear from Leiser by that date,

the court will grant the defendants’ motion and dismiss this case without prejudice.

      Dated in Milwaukee, Wisconsin this 3rd day of September, 2019.




                                              WILLIAM E. DUFFIN
                                              U.S. Magistrate Judge




                                          6
